OPINION — AG — ** DRIVER'S LICENSE — MINOR — JUVENILE ** (1) A PARENT MUST SIGN THE MOTOR VEHICLE OPERATOR'S LICENSE APPLICATION OF A MINOR CHILD UNDER THE AGE OF SIXTEEN YEARS, PURSUANT TO 47 O.S. 6-107 [47-6-107](B), AND MAY EXERCISE SUCH POWER OF CONTROL OVER A MINOR CHILD AS IS INCIDENT TO THE FAMILY RELATIONSHIP, AND THUS CAN PREVENT A MINOR CHILD FROM OBTAINING A DRIVER'S LICENSE. (2) THE QUESTION OF LIABILITY OF A PARENT FOR A MINOR LICENSED DRIVER'S 'ACTS' MUST BE VIEWED ON A INDIVIDUAL, CASE BY CASE BASIS, SUBJECT TO THE PROVISIONS OF 10 O.S. 20 [10-20] AND 47 O.S. 6-107 [47-6-107](B), 47 O.S. 6-107 [47-6-107](C) (CHILDREN, JUVENILE, CONTRACTS, MOTOR VEHICLES, LIABILITY, DAMAGE, CRASH, CONSENT, OBTAINING A DRIVER LICENSE, FINANCIAL RESPONSIBILITY) CITE: 10 O.S. 20 [10-20] (MICHAEL F. FOUTS)